WiNBORNE, J.
Appellants stress for error tbe refusal of the court below to grant their motion for judgment as of nonsuit at the close of all the evidence — they having reserved exception to refusal to allow such motion at close of plaintiff’s evidence — upon two grounds: (1) Lack of sufficient evidence to take the case to the jury on the issue of negligence, in support of which they rely upon Hughes v. Luther, 189 N. C., 841, 128 S. E., 145; Stallings v. Transport Co., 210 N. C., 201, 185 S. E., 643. (2) Contributory negligence of plaintiff' — in support of which they invoke the principles enunciated in the main in Weston v. R. R., 194 N. C., 210, 139 S. E., 237; Lee v. R. R., 212 N. C., 340, 193 S. E., 395. See, also, Elder v. R. R., 194 N. C., 617, 140 S. E., 298, and Eller v. R. R., 200 N. C., 527, 157 S. E., 800.
(1) The principal charge of negligence made against the defendants is parking the truck upon the highway in violation of the provisions of section 24 of chapter 148 of Public Laws 1927, Michie’s Code of 1935, section 2621, subsection 66. In this connection one who is required to act in the face of an emergency is not held by the law to the wisest choice of conduct, but only to such choice as a person of ordinary care and prudence, similarly situated, would have made. Ingle v. Cassady, 208 N. C., 497, 181 S. E., 562; Poplin v. Adickes, 203 N. C., 726, 166 S. E., 908.
Plaintiff’s witness, the chief of police, expressed doubt whether there was room on the dirt shoulder on the right side for the truck to have pulled entirely off the paved surface, loaded as it was. He said: “A man could get off if he had plenty of time. He would not, if he didn’t. At that time the condition of the shoulders was soft.” Furthermore, the Plymouth ear of a third party wrecked when seventy-five feet ahead of the truck and blocked the highway. Put defendant’s driver, by good fortune, was able to pull the truck partly off the paved surface and to bring it to a stop before striking the disabled car in the road — stopping in eighteen inches or two feet of it. His first act then was to answer the cry of those in distress. His fellow operator, aroused from his sleep, did likewise. Then the driver set about to help remove the disabled car from the road, while his fellow worker returned to the truck to get flares to be placed on the highway. Eefore this could be done the collision occurred. All this happened in the short space of from two to five minutes, according to uncontradicted estimates of several witnesses. Will the law impute such conduct for negligence ? Whether the stopping of the truck partly on the highway under the circumstances and for the length of time shown by the uncontradicted evidence of the defendants constitutes parking on the highway within the meaning and is violative of provisions of section 24 of chapter 148, Public Laws 1927, Michie’s Code, 1935, sec. 2621, subsection 66, or whether there is sufficient evi*112dence of negligence in any other respect alleged, to take the case to the jury, it is, in the view we take of tbe case, unnecessary to decide. (2) But if it be conceded that defendants were negligent in the respects alleged, we are of opinion and hold that upon plaintiff’s evidence the driver of plaintiff’s automobile was guilty of contributory negligence as a matter of law, and that this negligence was the proximate cause, or one of the proximate causes, of the injury to plaintiff.
In Weston v. R. R., supra, speaking to a factual situation somewhat similar to that here, this Court said: “The general rule under such circumstances is thus stated in Huddy on Automobiles, I Ed., 1924, sec. 296. ‘It was negligence for the driver of the automobile to propel it in a dark place in which he had to rely on the lights of his machine at a rate faster than enabled him to stop or avoid any obstruction within the radius of his light, or within the distance to which his lights would disclose the existence of obstructions. ... If the lights on the automobile would disclose obstructions only ten yards away it was the duty of the driver to so regulate the speed of his machine that he could at all times avoid obstructions within that distance. If the lights on the machine would disclose objects further away than ten yards, and the driver failed to see the object in time, then he would be conclusively presumed to be guilty of negligence, because it was his duty to see what could have been seen.’ ” This principle has been brought forward and applied in Lee v. R. R., supra, and held applicable to factual situation in Clarke v. Martin, 217 N. C., 440, 8 S. E. (2d), 230.
It is sufficient to defeat recovery if plaintiff’s negligence is one of the proximate causes of the injury, it need not be the sole proximate cause. Construction Co. v. R. R., 184 N. C., 119, 113 S. E., 672; Lunsford v. Mfg. Co., 196 N. C., 510, 146 S. E., 129; Davis v. Jeffreys, 197 N. C., 712, 150 S. E., 488; Lee v. R. R., supra.
When contributory negligence appears from the plaintiff’s evidence, a nonsuit is properly granted, but not when such evidence is from the defendant. Battle v. Cleave, 179 N. C., 112, 101 S. E., 555; Nowell v. Basnight, 185 N. C., 142, 116 S. E., 87; Lunsford v. Mfg. Co., supra.
Applying these principles to the evidence for plaintiff, it affirmatively appears: From the crest of the hill northward to the point of collision the highway is straight, or practically straight, for at least two hundred yards or six hundred feet. From the top of the hill “You can see down there if there is no car coming to blind you.” When plaintiff’s automobile was coming over the grade, a car was coming. Plaintiff’s automobile met and passed that car: (1) According to plaintiff’s testimony, fourteen feet from the truck — for he said he saw the truck as soon as the car passed, and when he “first saw the truck” he was as much as twelve or fourteen feet from it; and (2) According to testimony of Alvis Beck, *113be saw the truck before be bit it, something like as far as from the witness chair to the back end of the courtroom — that is, be was something like 67 feet from it. Plaintiff’s automobile was traveling at rate of forty miles per hour when it came over the bill, and when it bit the truck it was going at the rate of fifteen or twenty miles per hour. The driver was blinded by the lights of oncoming car. He testified, “The lights were blinding me, keeping me from seeing the truck in front of my lights. . . . I drove, according to my testimony, as far as from here across the street with the lights blinding me. I slackened then. ... I don’t know why I didn’t stop when I saw it, it excited me or something. I just couldn’t stop when I saw it. I reckon the reason I didn’t I was so close to it.” Plaintiff stated that when be first saw the light on the truck, “I felt him (the driver) put on the brakes.” Plaintiff also makes this significant statement, “What kept me or the driver from seeing that parked object in the highway was that you can’t see as far down the highway when you are meeting an automobile.”
It is not enough that the driver of plaintiff’s automobile be able to begin to stop within the range of his lights, or that he exercise due diligence after seeing defendants’ truck on the highway. He should have so driven that he could and would discover it, perform the manual acts necessary to stop, and bring the automobile to a complete stop within the range of his lights. When blinded by the lights of the oncoming-car so that he could not see the required distance ahead, it was the duty of the driver within such distance from the point of blinding to bring his automobile to such control that he could stop immediately, and if he could not then see, he should have stopped. In failing to so drive he was guilty of negligence which patently caused or contributed to the collision with defendant’s truck, resulting in injury to plaintiff. And the negligence of the driver, under the relationship here disclosed, is imputable to the plaintiff.
This case is distinguishable from these cases relied upon by plaintiff: Williams v. Express Lines, 198 N. C., 193, 151 S. E., 197; Smithwick v. Pine Co., 200 N. C., 519, 157 S. E., 612; Pender v. Trucking Co., 206 N. C., 266, 173 S. E., 336; Cole v. Koonce, 214 N. C., 188, 198 S. E., 637; Clarke v. Martin, supra; Page v. McLamb, 215 N. C., 789, 3 S. E. (2d), 275.
The judgment below is
Reversed.